Citation Nr: 0113918	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for bilateral hip 
disability.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected scar, status post excision of a pilonidal 
cyst over the sacral area.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran reportedly had active military service from 
February 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which (in pertinent part) granted 
service connection for a scar over the sacral area, status 
post excision of a pilonidal cyst, and assigned it a 
noncompensable rating, effective November 30, 1999, and 
denied service connection for a low back disability and a 
bilateral hip disability.  A notice of disagreement was 
received in May 2000, a statement of the case was issued in 
July 2000 and a substantive appeal was received in October 
2000.


REMAND

In his October 2000 substantive appeal, the veteran 
requested that consideration be given to the results of a 
magnetic resonance imaging (MRI) study conducted at the VA 
Medical Center in Houston, Texas.  However, the claims file 
does not appear to include the report of any such study.  
The United States Court of Appeals for Veterans Claims has 
held that VA has constructive knowledge of documents 
generated by VA medical facilities even if the said records 
are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-
95.  Under the circumstances, it appears that further action 
at the RO level is required before the Board may properly 
proceed with appellate review. 

Additionally, the Board observes that the veteran has not 
been afforded a VA examination for the purpose of 
determining the severity of his service-connected scar over 
the sacral area, status post excision of a pilonidal cyst.  
Such an examination is necessary as to this issue as there 
is no adequate evidence to otherwise reach a determination 
as to the level of current disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Further, it would appear that VA medical opinions 
as to etiology would be helpful with regard to the service 
connection issues in view of the need for further action to 
obtain VA medical records reported by the veteran.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's 
actions should include obtaining any 
pertinent VA and private medical 
treatment records not already associated 
with the claims file.  The RO should 
specifically request all VA treatment 
and special test (such as an MRI) 
results from the Houston VA Medical 
Center. 

2.  The veteran should be scheduled for 
a VA rating examination by an 
appropriate specialist in order to 
determine the current severity of his 
service-connected scar over the sacral 
area, status post excision of a 
pilonidal cyst.  The claims folder must 
be made available to the examiner for 
review in connection with this 
examination.  Any medically indicated 
special tests and studies should be 
accomplished.  The examiner should 
clearly report all manifestations of the 
veteran's scar over the sacral area, 
status post excision of a pilonidal 
cyst.  The examiner should specifically 
report on the extent of any exfoliation, 
exudation, itching, lesions, 
disfigurements, ulceration, crusting or 
nervous manifestations associated with 
the veteran's scar over the sacral area, 
status post excision of a pilonidal 
cyst.

3.  The veteran should also be scheduled 
for VA examinations of the low back and 
hips.  The claims folder must be made 
available to the examiner(s) for review 
in connection with this examination.  
Any medically indicated special tests 
and studies should be accomplished.  All 
clinical and special test findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner(s) should 
offer opinions as to whether it is at 
least as likely as not that any current 
low back and/or bilateral hip disorder 
is related to the veteran's period of 
active military service.  A detailed 
rationale for all opinions provided 
would be helpful and is hereby 
requested. 

4.  After completion of the above, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  With regard to the evaluation 
of the pilonidal cyst issue, since this 
appeal on that issue is from the 
assignment of the initial rating 
following a grant of service connection, 
the RO should consider whether different 
or "staged" ratings are warranted 
during the period covered by the appeal.  
See Fenderson v. West, 12 Vet.App. 119 
(1999).  The veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing each issue which remains 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to obtain VA medical records 
and to conduct VA medical examinations.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Veterans Appeals.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).






 



